Order granting motion to punish defendant for contempt reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The provisions in the judgment directing defendant to pay money to plaintiffs may only be enforced by execution and may not be enforced by proceedings in contempt. (Gen. Const. Law, § 28-a;  Judiciary Law, § 753, subd. 3; Civ. Prac. Act, § 504, subd. 1; Id. § 505, subds. 1, 2, 4; Kittel v. Stueve, 11 Misc. 279; affd., 146 N. Y. 380; Harris v. Elliott, 163 id. 269; Leerburger v. Watson, 169 App. Div. 48, 52.) Rich, Young, Seeger and Carswell, JJ., concur; Lazansky, P. J., dissents.